 

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case ` E ` l l E n

 

 

 

 

UNITED STATES DISTRICT C<)Uggigl 0 2018
SOUTHERN DISTRICT OF CALI
CLERK, U.S. DISTR|CT COURT

UNITED sTATEs oF AMERICA JUDGMEN EQUM€RPMB'¢ALF QHMSE‘N'A
V (For Offenses ` TV

CRISPIN AVALOS-VILLASENOR (l)

 

 

 

 

 

37)

Case Number: 16CR2189-GPC

NICH()LAS DePENTO

 

Defendant`s Attomey
REGIsTRATIoN No. 17820298

g _
THE DEFENDANTZ
pleaded guilty to count(S) l Of the InformatiOn

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count

Title & Section Nature of Offense Number(s_
21 USC 841 Manufacture of Marijuana l

The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:I The defendant has been found not guilty on count(s)
}!4 Count(s) underlying Indictments are dismissed on the motion of the United States.
m Assessment : $100.00

JVTA Assessment*: $
E _

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.
>!4 Fine waived |:| Forfeiture pursuant to order filed , included hereitn.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days o

fany

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attom
any material change in the defendant’s economic circumstances

December 10. 2018

Date mposition of Sente
/ v’
/Q;

HoN. GoNZALo P. CURTEL
UNITED STATES DISTRICT JUDGE

16CR2189-

:y of

GPC

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: CRISPIN AVALOS-VILLASENOR (l) Judgment - Page
CASE NUMBER: l 6CR2189-GPC

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tem
NINETY-TWO (92) MONTHS

Sentence imposed pursuant to Title 8 USC Section l326(b).

The court makes the following recommendations to the Bureau of Prisons:

The Court recommends placement in an institution where there will be work opportunities
available.

The Court recommends placement in an institution Where the defendant will be provided follo
for his thyroid cancer diagnosis.

Hl:|

The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

20f4

i of:

w-up

 

l:l as notified by the United States Marshal.
m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
l:l on or before
l:l as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on tO
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

16CR2189-GPC

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: CRISPIN AVALOS-VILLASENOR (l) Judgment - Page 3 of 4

CASE NUMBER: 16CR21 89-GPC

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of:
FIVE (5) YEARS

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the

custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
F or ojj%nses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled

substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the

term of supervision, unless otherwise ordered by court.

[:| substance abuse. (Check, ifapplicable.)

m The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analj
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901

}14

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future

sis

et

[l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she

resides, works, is a student, or was convicted of a qualifying offense. (Check l`fapplicable.)
[l The defendant shall participate in an approved program for domestic violence (Check if applicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of

Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also c
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;

omply

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable

reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled sui
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

Stal'lC€ OI`

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a fel )ny,

unless granted permission to do so by the probation officer;
lO) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any cc
observed in plain view of the probation officer;
ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

ntraband

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of

the court; and
13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal re

cord or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance

with such notification requirement

16CR2189-GPC

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:

CRISPIN AVALOS-VILLASENOR (1 )
CASE NUMBER:

SPECIAL CONDITIONS OF SUPERVISION

1. If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United S
illegally and report to the probation officer within 24 hours of any reentry to the United States; superv

ision
waived upon deportation, exclusion, or voluntary departure.

//

16CR2189-GPC

Judgment - Page 4 of 4
16CR2189-GPC

tat€S

 

